O’BRIEN, District Judge.
On reading and filing the report of the special master, and the exceptions thereto, and counsel for all parties having been heard, It is ordered and adjudged:
1. That the exceptions to the special ‘ master’s report are overruled.
2. That the special master’s report is hereby confirmed, and his' findings are hereby adopted- as the findings of this court, and his opinion is hereby adopted as the opinion of this court.
3. That all guaranties, promises, agreements, and undertakings of Bankers Trust Company of Detroit made in connection with the sale of real estate mortgages, or notes secured by such mortgages, or interests or participations in such mortgages and notes, whereby said Bankers Trust Company of Detroit undertook to pay any of the sums set forth in any such notes or mortgages, or any of the sums set forth in any instruments containing such guaranties, promises, agreements, or undertakings, or any interest thereon, or any taxes against any premises involved in any such mortgages, or any insurance premiums for insurance upon any of such premises, or any costs or expenses of collection or foreclosure in connection with any such notes or mortgages, otherwise than out of the proceeds of collections thereof, are hereby determined to be void, and all claims based thereon are hereby disallowed.
4. That Florence Kane,' Charles C. Pennington, and Marion C. Dufford, who, through their attorneys, filed exceptions to the findings of the special master herein, are hereby granted exceptions to this or-der*